993 F.2d 913
301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rosebud F. SPEED, Appellant,v.NATIONAL ASSOCIATION OF LETTER CARRIERS HEALTH BENEFITS PLAN.
No. 92-7030.
United States Court of Appeals, District of Columbia Circuit.
April 15, 1993.

Before:  MIKVA, Chief Judge;  WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed February 28, 1992 be affirmed.   We affirm the dismissal of Speed's negligence claim substantially for the reasons stated by the district court.   We affirm the dismissal of Speed's Title VII claim because the District of Columbia was not a proper venue.   A plaintiff may file a claim where the unlawful employment practice is alleged to have been committed, where the employment records relevant to the practice are maintained and administered, or where the plaintiff would have worked but for the alleged unlawful employment practice.   See 42 U.S.C. § 2000e-5(f)(3).   Appellee asserts that Speed should have sued in Virginia under these criteria, Speed does not address the matter in her brief, and her complaint indicates that Virginia, not the District of Columbia, was the proper venue.   Dismissal of her Title VII claim was therefore appropriate.   Finally, we decline to address the age discrimination claim raised for the first time in Speed's brief.   See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984) ("It is well settled that issues and legal theories not asserted at the District Court level ordinarily will not be heard on appeal.").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.